Citation Nr: 1737625	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-19 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1972.  He died in May 2008 and the appellant in this matter is his surviving spouse.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in November 2013 and February 2016. 

In April 2017, a medical expert opinion from the Veterans Health Administration (VHA) in accordance with VHA Directive 2010-044 was solicited by the Board.  The requested VHA opinion was completed in May 2017 and received in June 2017.  

FINDING OF FACT

Resolving all reasonable doubt in favor of the appellant, the Veteran's death was etiologically related to a liver fluke infection incurred during service or service connected disability, either individually or in concert. 

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death herein is completely favorable, no discussion of the statutory and regulatory notice and duty to assist requirements is necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  In this regard, the completely favorable decision herein precludes the necessity of providing the May 2017 VHA opinion to the appellant and her representative. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S  Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2016); see also 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  For a service-connected disability to be the principle cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A.
§ 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Summarizing the pertinent facts with the above criteria in mind, the Veteran served on active duty from June 1952 to June 1972, to include a period of service in the Republic of Vietnam during the time period in which exposure to herbicides is presumed.  He died in May 2008 due to complications of liver cancer, and his surviving spouse, who is the appellant in this matter, asserts that service connection is warranted for the cause of the Veteran's death. 

At the time of the Veteran's death, service connection was in effect for a lobectomy of the right upper lung lobe and a right total knee arthroplasty with postoperative medial meniscectomy, each rated as 30 percent disabling; type 2 diabetes mellitus, rated as 20 percent disabling; coronary artery disease, rated as 10 percent disabling; and hypertension, rated noncompensable.

One theory of entitlement to service connection for the cause of the Veteran's death advanced by the appellant is that the liver cancer that caused his death was etiologically related to his presumed exposure to herbicides during service.  The undersigned notes that while liver cancer is not one the diseases presumed to have resulted from herbicides listed at 38 C.F.R. § 3.309(e) (2016), the appellant is not precluded from establishing service connection for the cause of the Veteran's death with proof of direct causation, to include as due to the presumed in-service exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Supporting the appellant's assertion in this regard is a May 2009 statement from the Veteran's attending physician, M.J.M, M.D, who diagnosed the Veteran with the liver cancer-cholangiocarcinoma-that caused his death indicating that it was his belief opinion that the Veteran's cholangiocarcinoma was related to exposure to Agent Orange during his service in Vietnam.  

The appellant asserts as an alternate theory for establishing service connection for the cause of death that the Veteran's liver cancer was secondary to his service-connected diabetes mellitus and/or coronary artery disease as a result of "nonalcoholic steatohepatitis" associated with these conditions or medications taken for these service connected disabilities.  See October 2008 notice of disagreement.  In this regard, a September 2008 statement from another private physician who indicated he had treated the Veteran since 1994 noted that the he was "unsure" whether the medications the Veteran was taking at the time he was diagnosed with liver cancer-Glucopahge 500 mg. b.i.d.; Glyburide 5 mg. b.i.d.; Lopressor 25 mg. b.i.d. and a daily aspirin-contributed to his liver cancer.  

Weighing against this aspect of the appellant's claim are two negative VA medical opinions, the first such opinion rendered in December 2013.  In part, the December 2013 opinion was as follows:  

About 10% to 20% of cancers that start in the liver are intrahepatic cholangiocarcinomas.  These cancers start in the cells that line the small bile ducts (tubes that carry bile to the gallbladder) within the liver.  (Most cholangiocarcinomas actually start in the bile ducts outside the liver.)  Therefore[,] coronary artery disease, diabetes and NASH [nonalcoholic steatohepatitis] have no association with this type of cancer.  Medications have not been associated with the development of bile duct cancer. 

There is inadequate and insufficient evidence to connect bile duct cancers with the [A]gent [O]range herbicide. 

As support for this conclusion with respect to the relationship between the Veteran's liver cancer and herbicides, the clinician referenced a National Academy of Sciences, Institute of Medicine report discussing the links between herbicides and cancer that found insufficient to determine whether there was a link between "liver, gallbladder, and bile duct cancers" and exposure to herbicides.  The clinician, sua sponte, also added as follows: 

Liver fluke infections occur in some Asia countries when people eat raw or poorly cooked fish that are infected with these tiny parasite worms.  In humans, these flukes live in the bile ducts and can cause bile duct cancer.  There are several types of liver flukes.  The ones most closely related to bile duct cancer risk are called Clonorchis sinensis and Opisthorchis viverrini. Liver fluke infection is rare in the US, but can affect people who travel to Asia. 

In its February 2016 remand, the Board found fault with several aspects of the December 2013 medical opinion, to include the fact that it was completed by a nurse practitioner, despite a request in a prior remand that the opinion be completed by a physician; the failure of the nurse practitioner to address a National Institute of Health (NIH) reference submitted by the appellant in October 2008 discussing a link between nonalcoholic steatohepatitis associated with diabetes and coronary artery disease and the development of liver disease and to otherwise provide adequate rationale for the conclusions reached; and the failure to provide an opinion with respect to whether the Veteran's service in Southeast Asia may have caused him to become infected with liver flukes.  As such, the February 2016 remand requested another medical opinion to address the appellant's claim. 

The opinion requested by the February 2016 remand, which was again negative to the appellant's claim, was completed in May 2016.  The undersigned found this opinion to lack sufficient rationale, necessitating the need for a VHA opinion.  In particular, the May 2016 clinician simply found that there was "no medical evidence" to support the theories of causation raised by the appellant, thereby ignoring the May 2009 opinion from the Veteran's treating oncologist linking the Veteran's liver cancer to the presumed in-service Agent Orange exposure. 

The May 2017 VHA opinion-which reflected a thorough consideration of the relevant clinical history-did not link the Veteran's cause of death to Agent Orange exposure, but did articulate two positive conclusions with respect to the  present claim.  First, this opinion found that it was at least as likely as not that the Veteran "could have been infected by a liver fluke [in Vietnam] that eventually caused his cholangiocarcinoma."  To support this determination, the medial expert cited three medical journals.  

Second, the expert who completed the May 2017 VHA opinion found as follows: 

I do think that it is as likely as not that [the Veteran's] service related issues (particularly his diabetes and coronary artery disease) may have contributed to his death.  He had stage IV (metastatic) cholangiocarcinoma which is an incurable diagnosis regardless of the treatment given and would ultimately result in death not matter what.  Saying that, he did have poor tolerance to his chemotherapy that had to be dose reduced which certainly could have been due to those comorbid conditions.  During the hospital admission that led to his death[,] he had pneumonia, respiratory failure, and arrhythmias, which also could have been contributed to by his preexisting diabetes and coronary artery disease and not just his cancer.  Diabetes can impair immune response which may have contributed to his infection and coronary artery disease can impair the heart's ability to tolerate stress which could lead to arrhythmias and hypoxia.  I suspect it was all of these complications of his cancer, cancer treatment, and comorbid conditions that led to his death.  

The two positive conclusions set forth above by the expert who completed the May 2017 VHA opinion, at a minimum, places the weight of the positive and negative evidence as to whether the criteria for service connection for the cause of the Veteran's death is warranted in relative balance.  Unless the preponderance of the evidence is against the claim, it cannot be denied.  As such, the undersigned has resolved all reasonable doubt in favor of the appellant and finds that service connection for the cause the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


